DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-20, as filed on July 18, 2019, have been considered below and are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent China Patent Application No. CN201710048865.9, filed on January 20, 2017.
Information Disclosure Statements
The information disclosure statements (IDSs), submitted on July 9, 2021, January 21, 2021, November 16, 2020, and October 22, 2019, are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDSs have been considered by the examiner. See MPEP § 609.05(b).
Claim Objections
Claims 9 and 11 are objected to because of the following informalities: 
Regarding claim 9, the claim in line 2 recites “wherein user information corresponding to the waybill identifier…” should read wherein the user information corresponding to the waybill identifier…. 
Regarding claim 11, the claim in line 1 recites the method according… should read The method according…. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.

35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 20 are directed to a method, i.e., a process. Accordingly, claims 1 thru 20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):


Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of acquiring user information. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
acquiring…a waybill identifier and a logistics platform identifier associated with the first terminal;
sending an information request…the information request carrying the waybill identifier and the logistics platform identifier; and
receiving…a reply message…the reply message carrying the user information corresponding to the reply message carrying the user information corresponding to the waybill identifier and the logistics platform identifier. 
The preceding term(s)/phrase(s) has/have been taken directly from the claim. Wherein, the limitations located above in (a) thru (c) are certain methods encompassing fundamental economic practices and commercial interactions in the logistics industry. For example, “[b]efore delivering a physical object to a user, it is typically required that a logistics waybill filled with user information should be adhered on the physical object, so that a logistics company can deliver the corresponding physical object to the user according to the user information on the logistics waybill.” (PG Pub Specification, ¶ independent claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 10, the claim, under its broadest reasonable interpretation, recites an abstract idea of acquiring user information. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
receiving…a delivery list…the delivery list comprising a correlation between the user information and a waybill identifier, the correlation corresponding to a logistics platform identifier associated with the first terminal; 
storing…the correlation between the waybill identifier and the user information; 
acquiring…the waybill identifier; and 
reading…the user information according to the waybill identifier and the correlation. 4
The preceding term(s)/phrase(s) has/have been taken directly from the claim. Wherein, the limitations located above in (a) thru (d) are certain methods encompassing fundamental economic practices and commercial interactions in the logistics industry. For “[b]efore delivering a physical object to a user, it is typically required that a logistics waybill filled with user information should be adhered on the physical object, so that a logistics company can deliver the corresponding physical object to the user according to the user information on the logistics waybill.” (PG Pub Specification, ¶ [0003]). In other words, the claimed limitations are at least related to “business relations” and “managing interaction” between parties within the shipping industry. Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitation(s) in (d) above cover purely mental processes, e.g., observation. See MPEP § 2016.04(a)(2)(III). Accordingly, independent claim 10, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 17, the claim, under its broadest reasonable interpretation, recites an abstract idea of acquiring user information. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
receiving…an information request…the information request carrying a waybill identifier and a logistics platform identifier associated with the first terminal; 
reading…the user information corresponding to the waybill identifier and the logistics platform identifier from data stored…according to the waybill identifier and the logistics platform identifier; and 
sending…a reply message…the reply message carrying the user information.
The preceding term(s)/phrase(s) has/have been taken directly from the claim. Wherein, the limitations located above in (a) thru (c) are certain methods encompassing fundamental economic practices and commercial interactions in the logistics industry. For example, “[b]efore delivering a physical object to a user, it is typically required that a logistics waybill filled with user information should be adhered on the physical object, so that a logistics company can deliver the corresponding physical object to the user according to the user information on the logistics waybill.” (PG Pub Specification, ¶ [0003]). In other words, the claimed limitations are at least related to “business relations” and “managing interaction” between parties within the shipping industry. Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitation(s) in (b) above cover purely mental processes, e.g., observation. See MPEP § 2016.04(a)(2)(III). Accordingly, independent claim 17, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.

Step 2A—Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A—Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) acquiring data “by a first terminal,” (ii) “invoking, by the first terminal, a communications module in the first terminal,” (iii) sending data to “a logistics management server through the communications module,” and (iv) receiving data “by the first terminal and through the communications module…sent by the logistics management server,” under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality, such that they do not integrate the judicial exception into a practical application. For example, the specification recites (i) “is a handheld apparatus used by a deliveryman during delivery, in particular a mobile phone, a tablet, a PDA, etc. to transceive information. (PG Pub Specification, ¶¶ [0073] and [0107]). The specification further recites (ii) and (iv) “is a software development kit (SDK) module…in the first terminal” that establishes communication between the first terminal and the logistics management server.  (PG Pub Specification, Figure 1: Communications Module 11 ¶ (iii) “is a server of a third-party logictics management platform…and may be a cloud server.” (PG Pub Specification, ¶ [0073]). 
Moreover, the emphasized terms above have been included to provide indication of the processes the additional elements are performing that are related to a general technological environment to carry out generic computer functions. Consequently, although the additional elements (i) thru (iv) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., receiving, storing, reading, generating, sending, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i), (ii), and (iii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and the Internet. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.

adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 10, the claim does not recite any additional elements other than previously recited in independent claim 1. Accordingly, for the same reasons as provided for independent claim 1, independent claim 10 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 17, the claim does not recite any additional elements other than previously recited in independent claim 1. Accordingly, for the same reasons as provided for independent claim 1, independent claim 17 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iv), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 10, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than the additional elements previously analyzed in independent claim 1. Accordingly, the claim is not directed to significantly more than the exception itself. Therefore, independent claim 10 is ineligible subject matter under 35 U.S.C. § 101. 
Regarding independent claim 17, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than the additional elements previously analyzed in independent claim 1. Accordingly, the claim is not directed to significantly more than the exception itself. Therefore, independent claim 17 is ineligible subject matter under 35 U.S.C. § 101. 
Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-9, 11-16, and 18-20, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claims 8 and 15 further refine the abstract idea of their respective base claim(s), the claims do recite additional elements. For example,
Claim 8 recites the following that further refines the abstract idea, further comprising: acquiring, by a second terminal, waybill information, the waybill information being generated according to a logistics platform identifier and a waybill identifier; and printing, by the second terminal, a logistics waybill through a printing apparatus; and 
Claim 15 recites the following that further refines the abstract idea, further comprising: acquiring, by a second terminal, waybill information, the waybill information being generated according to a logistics platform identifier and a waybill identifier; and printing, by the second terminal, a logistics waybill through a printing apparatus; wherein the waybill information is printed on the logistics waybill, wherein user information corresponding to the waybill identifier is not printed on the logistics waybill, and/or wherein concealed user information is printed on the logistics waybill.
Wherein, claim 8 and claim 15 both recite the following additional elements: (v) acquiring data “by a second terminal;” and (vi) printing data “through a printing apparatus.” Wherein, the additional elements, under their broadest reasonable interpretation in light (v) as comprising a processor, an acquisition unit, and a printing unit. (PG Pub Specification, Figure 12: 1201 and 1202; and Figure 18: Processor 1801). The specification discloses (vi) as such without further disclosure. (PG Pub Specification, ¶ [0132]).
Although the additional elements contains instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computing devices, to carry out the generic computer functions, i.e., acquiring and printing data and determining operations to be performed. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 1, the limitations of the dependent claims, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). Consequently, dependent claims 8 and 15 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Moreover, claims 2-7, 9, 11-14, 16, and 18-20 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in their respective base claim(s). For example:
Claim 2 recites, wherein after the receiving, by the first terminal, the reply message sent by the logistics management server, the method further comprises displaying, by the first terminal, the user information.
Claim 3 recites, wherein the user information comprises a user number and/or a user address.
Claim 4 recites, wherein after the receiving, by the first terminal, the reply message sent by the logistics management server, the method further comprises automatically dialing, by the first terminal, the user number or automatically sending, by the first terminal, a message to the user number.
Claim 5 recites, wherein after the receiving, by the first terminal, the reply message sent by the logistics management server based on the information request, the method further comprises: storing, by the first terminal, a correlation between the waybill identifier and the user information; and acquiring, by the first terminal, the waybill identifier and reading the user information 30Client Ref: PCT11127 Attorney Docket No.: 60YP-293182 according to the waybill identifier and the correlation.
Claim 6 recites, wherein before the invoking, by the first terminal, the communications module in the first terminal, the method further comprises: acquiring, by the first terminal, a user account; and verifying, by the first terminal, the user account is a legal account.
Claim 7 recites, wherein the acquiring, by the first terminal, the waybill identifier comprises scanning, by the first terminal, a code on a logistics waybill to obtain the waybill identifier.
Claim 9 recites, wherein the waybill information is printed on the logistics waybill, wherein user information corresponding to the waybill identifier is not printed on the logistics waybill, and/or wherein concealed user information is printed on the logistics waybill.
Claim 11 recites, wherein before the storing, by the first terminal, the method further comprises: acquiring, by the first terminal, a user account; and verifying, by the first terminal, that the user account is a legal account.
Claim 12 recites, wherein after the reading, by the first terminal, the user information, the method further comprises displaying, by the first terminal, the user information.
Claim 13 recites, wherein after the reading, by the first terminal, the user information, the method further comprises automatically dialing, by the first terminal, the user number or automatically sending, by the first terminal, a message to the user number.
Claim 14 recites, wherein the user information further comprises a user number and/or a user address.
Claim 16 recites, further comprising: sending, by the logistics management server and through the communication module, a reply message to the first terminal, the reply message carrying the user information.
Claim 18 recites, wherein the information request further carries a user account; and wherein before the reading, by the logistics management server, the user information corresponding to the waybill identifier and the logistics platform identifier from the data stored in the logistics management server, the method further comprises verifying, by the logistics management server, that the user account is a legal account.
Claim 19 recites, wherein the user information comprises a user number and/or a user address.
Claim 20 recites, wherein after the reading, by the logistics management server, the user information, the method further comprises displaying the user information.
Accordingly, claims 2-7, 9, 11-14, 16, and 18-20, when viewed as a whole and ordered combination, further refines the abstract idea as disclosed in their respective base claims by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to independent claim 1. Consequently, dependent claims 2-7, 9, 11-14, 16, and 18-20 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (v) and (vi), are all recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and, thereby, the additional element(s) is/are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at dependent claims 2-9, 11-16, and 18-20 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., hereinafter Robinson, Pub. No. US 2015/0106291, in view of Rundle et al., hereinafter Rundle, Pub. No. US 2008/0208772.
Regarding claim 1, Robinson teaches [a] method for acquiring user information, comprising: 
acquiring, by a first terminal, a waybill identifier and a logistics platform identifier associated with the first terminal (Robinson, ¶¶ [0008], [0015]-[0017], [0111], [0151]-[0152], and [0161]). Wherein, Robinson teaches a consignee uses a device (e.g., locker bank computer, handheld device, tablet, or computer), i.e., a first terminal, to register an account which includes the consignee indicating which carrier they are associated with (i.e., a logistics platform identifier) and scans the parcel identifier (waybill identifier) on the device. Id.; 
invoking, by the first terminal, a communications module in the first terminal and sending an information request to a logistics management server through the communications module, the information request carrying the waybill identifier and the logistics platform identifier (Robinson, Figure 1: Logistics Server 100; Tablet 152, Computer 154, Handheld Device 156; and Locker Bank Computer 730; and ¶¶ [0008], [0015]-[0017], [0111], [0151]-[0152], and [0161]). Wherein, Id.; and 
receiving, by the first terminal and through the communications module, a reply message sent by the logistics management server…the reply message carrying the user information corresponding to…the logistics platform identifier (Robinson, ¶¶ [0172] and [0176]-]0177]). Wherein, Robinson teaches the logistics server (system) sends the consignee a message after the consignee scans the barcode or information notice for verification, e.g., scanning the barcode to deliver a package returns a message comprising the “package’s tracking number” which identifies which carrier the consignee is associated with (i.e., a logistics platform identifier). Id.
Yet, Robinson does not teach, however, in the same field of endeavor, i.e., shipping, Rundle teaches …the reply message carrying the user information corresponding to the waybill identifier…(Rundle, ¶ [0024]). Wherein, Rundle teaches the delivery person scans the machine-readable indicia on the parcel and the system returns from its database to be displayed on the handheld a forwarding address (i.e., reply message carrying the user information corresponding to the waybill identifier). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the reply message to contain the user information (e.g., a forwarding address), modifying Robinson to that of Rundle, “so that the delivery person may deliver the parcel to the forwarding address instead of the “old” destination address that had been applied to the parcel. Thus, the parcel may be delivered to the forwarding address without a need for the forwarding address to have been applied to the parcel.” (Rundle, ¶ [0024]). 
Regarding claim 2, the combination of Robinson and Rundle teaches [t]he method according to claim 1. Yet, Robinson does not teach, however, Rundle further teaches  wherein after the receiving, by the first terminal, the reply message sent by the logistics management server, the method further comprises displaying, by the first terminal, the user information (Rundle, ¶ [0024]). Wherein, Rundle teaches the delivery person scans the machine-readable indicia on the parcel and the system returns from its database a forwarding address that is displayed on the handheld (i.e., displaying, by the first terminal the user information. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the reply message containing the user information (e.g., a forwarding address) to be displayed on the handheld of the delivery driver, modifying Robinson to that of Rundle, “so that the delivery person may deliver the parcel to the forwarding address instead of the “old” destination address that had been applied to the parcel. Thus, the parcel may be delivered to the forwarding address without a need for the forwarding address to have been applied to the parcel.” (Rundle, ¶ [0024]).
Regarding claim 3, the combination of Robinson and Rundle teaches [t]he method according to claim 1. Robinson further teaches wherein the user information comprises a user number and/or a user address (Robinson, ¶¶ [0145] and [0159]). Wherein, Robinson teaches the consignee registers using both their address and their phone number. Id.
Regarding claim 4, the combination of Robinson and Rundle teaches [t]he method according to claim 1. Robinson further teaches wherein after the receiving, by the first terminal, the reply message sent by the logistics management server, the method further comprises automatically dialing, by the first terminal, the user number or automatically sending, by the first terminal, a message to the user number (Robinson, Figure 16: “I don’t have a government issued ID,” and ¶¶ [0176]-[0177]). Wherein, Robinson teaches the consignee selects they do not have a government issued ID and the system will verify the consignee information by the consignee entering a phone number “and then provides a PIN number to the consignee (e.g., via SMS/Text or via telephone call), (i.e., automatically dialing or texting after verifying the received consignee information). Id.
Regarding claim 7, the combination of Robinson and Rundle teaches [t]he method according to claim 1. Robinson further teaches wherein the acquiring, by the first terminal, the waybill identifier comprises scanning, by the first terminal, a code on a logistics waybill to obtain the waybill identifier (Robinson, ¶¶ [0111], [0171]-[0172], and [0176]). Wherein, Robinson teaches a delivery driver or a consignee presents a machine-readable code for the device (e.g., locker bank) to scan for retrieving information related to the package from the system. Id. 
Regarding claim 17, Robinson teaches [a] method for acquiring user information, comprising: 
receiving, by a logistics management server, an information request sent by a first terminal 32Client Ref: PCT11127Attorney Docket No.: 60YP-293182through a communications module in the first terminal, the information request carrying a waybill identifier and a logistics platform identifier associated with the first terminal (Robinson, ¶¶ ¶¶ [0008], [0015]-[0017], [0109], [0111], [0151]-[0152], [0154], and [0161]). Wherein, Robinson teaches a consignee uses a device to create an account associated with a carrier and scans indicia comprising a parcel identifier and PLD information which includes tracking number (waybill identifier) and the carrier the consignee is associated with (logistics platform identifier). Id.; 
reading, by the logistics management server, the user information corresponding to the waybill identifier and the logistics platform identifier from data stored in the logistics management server according to the waybill identifier and the logistics platform identifier (Robinson, ¶¶ [0111], [0171]-[0172], and [0176]). Wherein, Robinson teaches a delivery driver or a consignee presents a machine-readable code for the device (e.g., locker bank) to scan for retrieving information related to the package, e.g., tracking number (waybill identifier) and the carrier the consignee is associated with (logistics platform identifier), from the system. Id.; and 
sending, by the logistics management server and through the communications module, a reply message to the first terminal… (Robinson, ¶¶ [0172] and [0176]-]0177]). Wherein, Robinson teaches the logistics server (system) sends the consignee a message after the consignee scans the barcode or information notice for verification, e.g., scanning the barcode to deliver a package returns a message comprising the “package’s tracking number” which identifies which carrier the consignee is associated with (i.e., a logistics platform identifier). Id.
Yet, Robinson does not teach, however, Rundle further teaches …the reply message carrying the user information (Rundle, ¶ [0024]). Wherein, Rundle teaches the Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the reply message to contain the user information (e.g., a forwarding address), modifying Robinson to that of Rundle, “so that the delivery person may deliver the parcel to the forwarding address instead of the “old” destination address that had been applied to the parcel. Thus, the parcel may be delivered to the forwarding address without a need for the forwarding address to have been applied to the parcel.” (Rundle, ¶ [0024]).
Regarding claim 19, the combination of Robinson and Rundle teaches [t]he method according to claim 17. Robinson further teaches wherein the user information comprises a user number and/or a user address (Robinson, ¶¶ [0145] and [0159]).
Regarding claim 20, the combination of Robinson and Rundle teach [t]he method according to claim 17, wherein after the reading, by the logistics management server, the user information, the method further comprises displaying the user information (Rundle, ¶ [0024]). Wherein, Rundle teaches the delivery person scans the machine-readable indicia on the parcel and the system receives the information (i.e., reading)  and returns from its database a forwarding address that is displayed on the handheld (i.e., after the reading displaying, by the first terminal the user information). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the reply message containing the user information (e.g., a forwarding address) to be displayed on the handheld of the delivery so that the delivery person may deliver the parcel to the forwarding address instead of the “old” destination address that had been applied to the parcel. Thus, the parcel may be delivered to the forwarding address without a need for the forwarding address to have been applied to the parcel.” (Rundle, ¶ [0024]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Rundle (see claim 1 above), further in view of Griffith et al., hereinafter Griffith, Pat. No. US 8,473,326.
Regarding claim 5, the combination of Robinson and Rundle teaches [t]he method according to claim 1. Robinson further teaches wherein after the receiving, by the first terminal, the reply message sent by the logistics management server based on the information request, the method further comprises: 
…acquiring, by the first terminal, the waybill identifier (Robinson, ¶¶ [0008], [0015]-[0017], [0111], [0151]-[0152], and [0161]). Wherein, Robinson teaches a consignee uses a device (e.g., locker bank computer, handheld device, tablet, or computer), i.e., a first terminal, to register an account which includes the consignee scanning the parcel identifier (waybill identifier) on the device. Id.;
and reading the user information30Client Ref: PCT11127 Attorney Docket No.: 60YP-293182according to the waybill identifier and the correlation (Robinson, ¶¶ [0039] thru [0041], [0061], [0151], and [0176] thru [0178]). Wherein, Robinson teaches a computer locker computer scans (i.e., reading by the first terminal) the information notice of a consignee associated with carrier (i.e., reading the correlation corresponding to the logistics platform identifier Id..
Yet, Robinson or the combination does not teach, however, in the same field of endeavor, i.e., shipping, Griffith teaches storing, by the first terminal, a correlation between the waybill identifier and the user information storing, by the first terminal, the correlation between the waybill identifier and the user information…(Griffith, Figure 2B: courier stop list; Figure 2C: “Recipient Name” and “address;” Col. 3: line 56 thru Col. 4: line 2; and Col. 10: lines 15 thru 26). Wherein, Griffith teaches a courier device (i.e., a first terminal) stores in its memory a courier stop list received from a computing device  (i.e., a logistics management server) the customer stop list includes customer information, e.g., name and addresses, and tracking information and (i.e., storing by the first terminal a correlation between the user information and a waybill identifier). Id.; 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to receive and store the delivery list on the client device from the server, modifying the combination of Robinson and Rundle to that of Griffith, such that the courier application could perform its processes locally by instructing the process to access the data (e.g., the delivery list) stored in the local memory. (Griffith, Col. 10: lines 15 thru 18; and Col. 13: lines 42 thru 49). 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Rundle (see claims 1 and 17 above), further in view of Postma et al., hereinafter Postma, Pub. No. US 2011/0246215.
Regarding claim 6, the combination of Robinson and Rundle teach [t]he method according to claim 1. Yet, Robinson or the combination does not teach, however, in the same field of endeavor, i.e., shipping/fulfillment of orders, Postma teaches wherein before the invoking, by the first terminal, the communications module in the first terminal, the method further comprises: acquiring, by the first terminal, a user account; and verifying, by the first terminal, the user account is a legal account (Postma, Figure 6A: step 602; and ¶ [0049]). Wherein, Postma teaches a user must login with a user name and password (i.e., acquire a user account and verify a user account is a legal account) before accessing the communication functionality of the device. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to require a user to login before providing access to the functionality of the device’s communication agent, modifying the combination of Robinson and Rundle to that of Postma, to allow only a user of the device access to the device. (Postma, ¶ [0049]). 
Regarding claim 18, the combination of Robinson and Rundle teaches [t]he method according to claim 17. Yet, the combination does not teach however, Postma further teaches wherein the information request further carries a user account; and 
wherein before the reading, by the logistics management server, the user information corresponding to the waybill identifier and the logistics platform identifier from the data stored in the logistics management server, the method further comprises verifying, by the logistics management server, that the user account is a legal account (Postma, Figure 6A: step 602; and ¶ [0049]). Wherein, Postma teaches a user must login with a user name and password (i.e., acquire a user account and verify a user account is a legal Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to require a user to login before providing access to the functionality of the device (e.g., storing data), modifying the combination of Robinson and Rundle to that of Postma, to allow only a user of the device access to the device (Postma, ¶ [0049]). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Rundle (see claim 1 above), further in view of Njo et al., hereinafter Njo, Pub. No. US 2005/0137937.
Regarding claim 8, the combination of Robinson and Rundle teach [t]he method according to claim 1. Yet, Robinson or the combination does not teach, however, in the same field of endeavor, i.e., shipping, Njo teaches further comprising: acquiring, by a second terminal, waybill information, the waybill information being generated according to a logistics platform identifier and a waybill identifier; and printing, by the second terminal, a logistics waybill through a printing apparatus (Njo, Figure 1: 112(b) – second client terminal, 116(n) – printer, 122n – graphic label; ¶ [0009], [0015], and [0081]). Wherein, Njo teaches a second client station operates a printer for receiving shipper data (i.e., acquiring by a second terminal waybill information) and  printing carrier-approved labels that comprises identifying data for a particular carrier (i.e., logistics platform identifier) and shipping data including tracking number (i.e., a waybill identifier). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a second client station to labels over a network for a multi-carrier system.” (Njo, ¶ [0008]). 
Regarding claim 9, the combination of Robinson, Rundle, and Njo teaches [t]he method according to claim 8. Robinson further teaches wherein the waybill information is printed on the logistics waybill, wherein user information corresponding to the waybill identifier is not printed on the logistics waybill, and/or wherein concealed user information is printed on the logistics waybill (Robinson, ¶ [0109]). The notice (i.e., logistics waybill) includes address or tracking number or QR code (no user information). Id. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Griffith. 
Regarding claim 10, Robinson teaches [a] method for acquiring user information, comprising: 
…acquiring, by the first terminal, the waybill identifier (Robinson, ¶¶ [0008], [0015]-[0017], [0111], [0151]-[0152], and [0161]). Wherein, Robinson teaches a consignee uses a device (e.g., locker bank computer, handheld device, tablet, or computer), i.e., a first terminal, to register an account which includes the consignee scanning the parcel identifier (waybill identifier) on the device. Id.; and 
reading, by the first terminal, the user information according to the waybill identifier and the correlation (Robinson, ¶¶ [0039] thru [0041], [0061], [0151], and [0176] thru [0178]). Wherein, Robinson teaches a computer locker computer scans (i.e., reading by the first terminal) the information notice of a consignee associated with carrier (i.e., reading the correlation corresponding to the logistics platform identifier Id. 
Yet, Robinson does not teach, however, Griffith further teaches:
receiving, by a first terminal and through a communications module in the first terminal, a delivery list sent by a logistics management server, the delivery list comprising a correlation between the user information and a waybill identifier, the correlation corresponding to a logistics platform identifier associated with the first terminal…(Griffith, Figure 2B: courier stop list; Figure 2C: “Recipient Name” and “address;” Col. 3: line 56 thru Col. 4: line 2; and Col. 10: lines 15 thru 26). Wherein, Griffith teaches a courier device (i.e., a first terminal) receives a courier stop list from a computing device  (i.e., a logistics management server) the customer stop list includes customer information, e.g., name and addresses, and tracking information and (i.e., correlation between the user information and a waybill identifier). Id.; and
storing, by the first terminal, the correlation between the waybill identifier and the user information (Griffith, Figure 2B: courier stop list; Figure 2C: “Recipient Name” and “address;” Col. 3: line 56 thru Col. 4: line 2; and Col. 10: lines 15 thru 26). Wherein, Griffith teaches a courier device (i.e., a first terminal) stores in its memory a courier stop list received from a computing device  (i.e., a logistics management server) the customer stop list includes customer information, e.g., name and addresses, and tracking information and (i.e., storing by the first terminal a correlation between the user information and a waybill identifier). Id.; 

(Griffith, Col. 10: lines 15 thru 18; and Col. 13: lines 42 thru 49). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Griffith further in view of Postma. 
Regarding claim 11, the combination of Robinson and Griffith teaches [t]he method according to claim 10. Yet, Robinson or the combination does not teach, however, Postma further teaches wherein before the storing, by the first terminal, the method further comprises: acquiring, by the first terminal, a user account; and verifying, by the first terminal, that the user account is a legal account (Postma, Figure 6A: step 602; and ¶ [0049]). Wherein, Postma teaches a user must login with a user name and password (i.e., acquire a user account and verify a user account is a legal account) before accessing the functionality of the device. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to require a user to login before providing access to the functionality of the device (e.g., storing data), modifying the combination of Robinson and Griffith to that of Postma, to allow only a user of the device access to the device (Postma, ¶ [0049]). 
 
Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Griffith further in view of Rundle. 
Regarding claim 12, the combination of Robinson and Griffith teach [t]he method according to claim 10. Yet, Robinson or the combination does not teach, however, Rundle further teaches, wherein after the reading, by the first terminal, the user information, the method further comprises displaying, by the first terminal, the user information (Rundle, ¶ [0024]). Wherein, Rundle teaches the delivery person scans the machine-readable indicia on the parcel and the system returns from its database a forwarding address that is displayed on the handheld (i.e., displaying, by the first terminal the user information. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the reply message containing the user information (e.g., a forwarding address) to be displayed on the handheld of the delivery driver, modifying the combination of Robinson and Griffith to that of Rundle, “so that the delivery person may deliver the parcel to the forwarding address instead of the “old” destination address that had been applied to the parcel. Thus, the parcel may be delivered to the forwarding address without a need for the forwarding address to have been applied to the parcel.” (Rundle, ¶ [0024]).
Regarding claim 13, the combination of Robinson, Griffith, and Rundle teaches [t]he method according to claim 12. Robinson further teaches wherein after the reading, by the first terminal, the user information, the method further comprises automatically dialing, by the first terminal, the user number or automatically sending, by the first terminal, a message to the user number (Robinson, Figure 16: “I don’t have a government issued ID,” and ¶¶ [0176]-[0177]). Wherein, Robinson teaches the and then provides a PIN number to the consignee (e.g., via SMS/Text or via telephone call), (i.e., automatically dialing or texting after verifying the received consignee information). Id.
Regarding claim 16, the combination of Robinson and Griffith teach [t]he method according to claim 10. Robins further teaches, further comprising: sending, by the logistics management server and through the communication module, a reply message to the first terminal…(Robinson, ¶¶ [0172] and [0176]-]0177]). Wherein, Robinson teaches the logistics server (system) sends the consignee a message after the consignee scans the barcode or information notice for verification, e.g., scanning the barcode to deliver a package returns a message comprising the “package’s tracking number” which identifies which carrier the consignee is associated with (i.e., a logistics platform identifier). Id.
Yet, Robinson or the combination does not teach, however, Rundle further teaches…the reply message carrying the user information (Rundle, ¶ [0024]). Wherein, Rundle teaches the delivery person scans the machine-readable indicia on the parcel and the system returns from its database to be displayed on the handheld a forwarding address (i.e., reply message carrying the user information corresponding to the waybill identifier). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for the reply message to contain the user information (e.g., a forwarding address), modifying the combination of Robinson and Griffith to that of Rundle, “so that the delivery person may deliver the parcel to the forwarding address instead of the “old” destination address that had been applied to the parcel. Thus, the parcel may be delivered to the forwarding address without a need for the forwarding address to have been applied to the parcel.” (Rundle, ¶ [0024]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Griffith further in view of Njo. 
Regarding claim 15, the combination of Robinson and Griffith teaches [t]he method according to claim 10. Robinson further teaches further comprising:…wherein the waybill information is printed on the logistics waybill, wherein user information corresponding to the waybill identifier is not printed on the logistics waybill, and/or wherein concealed user information is printed on the logistics waybill (Robinson, ¶¶ [0108] and [0109]. Wherein, Robinson teaches the information notice contains tracking numbers and PLD information (i.e., waybill information is printed on the logistics waybill). Id. 
Yet, Robinson or the combination does not teach, however, Njo further teaches acquiring, by a second terminal, waybill information, the waybill information being generated according to a logistics platform identifier and a waybill identifier; and printing, by the second terminal, a logistics waybill through a printing apparatus…(Njo, Figure 1: 112(b) – second client terminal, 116(n) – printer, 122n – graphic label; ¶ [0009], [0015], and [0081]). Wherein, Njo teaches a second client station operates a printer for receiving shipper data (i.e., acquiring by a second terminal waybill information) and  printing carrier-approved labels that comprises identifying data for a particular carrier (i.e., logistics platform identifier) and shipping data including tracking number (i.e., a waybill identifier). Id.
labels over a network for a multi-carrier system.” (Njo, ¶ [0008]). 
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Brooks et al., Pat. No. US 10,482,420 (Reference F of the attached PTO-892) relates on demand locker system and related methods for delivering a package; and 
Stuckman et al., Pub. No. US 2015/0301150 (Reference G of the attached PTO-892) relates to delivery beacon device and methods for use therewith; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628